Citation Nr: 0530695	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  96-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability, to include as secondary to service-connected knee 
disorders.

2.  Entitlement to service connection for bilateral foot 
disability, to include as secondary to service-connected knee 
disorders.

3.  The propriety of the initial 10 percent rating assigned 
for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO), which denied service connection for 
bilateral ankle and foot disability.  By rating decision 
dated in October 1998, service connection for right knee 
arthritis was granted, and the veteran appealed the 10 
percent disability evaluation assigned in this regard.  In a 
May 2000 decision the Board upheld the denials of the claims 
for service connection, and remanded the issue of a higher 
rating for right knee disability to the RO.

The veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court). In December 2000, the VA 
Office of General Counsel filed an unopposed motion for 
remand on the basis that the veteran had not been properly 
informed of the provisions of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The motion noted that a remand was required for 
adequate notification, further development and 
readjudication.  By Order dated in January 2001, the Court 
granted the unopposed motion, vacated the Board's May 2000 
decision with respect to the issues of service connection for 
bilateral foot and ankle disability, and remanded the case to 
the Board for further action in accordance with Court's 
mandate.

This case was again remanded by the Board in October 2001 and 
in September 2003.

In correspondence to the VA dated in March 2003, the veteran 
raised the issue of service connection for diabetes.  
However, this matter has not been properly developed for 
appellate review, and it is referred to the RO for 
appropriate consideration. As well, the Board notes that the 
veteran has new issues pending as noted on the deferred 
rating decision of April 2002, which also need to be 
addressed.

The appellant perfected an appeal as to the initial 10 
percent evaluation assigned by the RO for the right knee 
disability. Therefore, the Board has described the respective 
issue of the case as the propriety of the initial 10 percent 
rating to reflect that the Board must consider the initial 
rating, and, if indicated, the propriety of a staged rating 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999).

The veteran was afforded a personal hearing at the RO in 
March 1999; the transcript of which is of record.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The record shows that bilateral pes planus was noted on 
the veteran's active military service entrance examination 
and did not undergo increase in disability or chronic 
aggravation during service; a bilateral foot disorder is not 
shown to be related to service or service-connected 
disability; and arthritis of the feet did not begin during 
active military service, or become manifest within a year 
thereafter.  

3.  A bilateral ankle disorder is not shown to be related to 
service or service-connected disability.
  
4.  The veteran's degenerative arthritis of the right knee is 
manifested by painful motion with extension limited to 10 
degrees and flexion limited to 100 degrees; it is not shown 
to be productive of recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was neither incurred in nor 
aggravated by active service, nor proximately due to service-
connected disability; and arthritis of the feet was not 
incurred in active service, nor can it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2004). 

2.  A bilateral ankle disorder was not incurred in or 
aggravated by the veteran's active military service, nor is 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303,3.310 
(2004).

3.  The criteria for a rating in excess of 10 percent for 
service-connected degenerative arthritis of the right knee, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Codes 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in November 2001, May 2002, and May 2004, 
and in the supplemental statements of the case dated in 
February 2003 and April 2005, the RO notified the appellant 
of the information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

II.  Analysis of Claims

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions contained in statements and the transcript of a 
hearing at the RO in February 1999; service medical records; 
VA and private clinical records; and the reports of VA 
examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate and material to the issues here.

A.  Service Connection

i.  Factual Background

The veteran's entrance examination in June 1966 shows that he 
had bilateral pes planus, 3rd degree.  The veteran also 
indicated on a report of medical history at that time that he 
had previously been rejected for military service, but that 
he did not know the reason for his rejection.

The service medical records show that the veteran was seen 
twice in December 1967 for a callus on his right small toe 
and cramps in his right foot.  The veteran was seen for a 
sprained left ankle in September 1968.  X-ray examination at 
that time showed no evidence of a fracture.  When seen the 
following day, his ankle was slightly swollen but improved.  
The service medical records are silent for any other 
complaints, treatment, or abnormalities referable to the 
veteran's ankles or feet.  In a September 1968 report of 
medical history for separation from service, the veteran 
denied any bone, joint, or other deformity; arthritis or 
rheumatism, or any foot trouble.  The record does not contain 
a separation examination report.

During a June 1969 VA examination, the veteran reported no 
complaints of any foot or ankle problems.  X-ray studies 
showed minimal degenerative changes in the left ankle and a 
normal right foot.  The report contains an impression 
including bilateral pes planus, 3rd degree.

VA clinical records in January 1970 show that the veteran was 
treated for a right foot injury in September 1969.  At that 
time, the veteran reported that he injured his right foot 
playing basketball in July 1969, but did not seek any medical 
attention for several weeks.  X-ray studies in September 1969 
showed a traverse fracture of the right patella.

During VA examinations in April 1982, October 1987, and 
September 1993, the veteran made no complaints of any foot or 
ankle problems and, except for eversion of the feet noted on 
the September 1993 examination report, and no pertinent 
abnormalities were noted.

VA clinical records from 1982 to 1991 show no complaints or 
abnormalities referable to any foot or ankle problems.

A VA medical report in August 1995 shows treatment for a one-
week history of left foot pain. The impression was acute 
attack of gout. When seen in February 1996, the veteran 
reported that he had chronic foot pain since 1968.  The 
impression was gouty arthropathy of the right foot.  The 
veteran was seen again the following week for left foot pain. 
The impression was acute gouty arthritis. An outpatient 
report in June 1996 noted that the veteran did not have a 
flare-up of gout since February.

During an April 1998 VA examination, the examiner noted that 
he had reviewed the claims file.  The veteran reported a 5-
year history of intermittent pain and swelling in his ankles 
and feet.  He reported that he had a recent flare-up two 
weeks earlier and was treated with medications with no 
recurrence.  The veteran denied any problems with other 
joints.  

After examination, the report contains an impression of 
degenerative joint disease of the right knee and both ankles; 
gouty arthritis, both feet; bilateral bunion formation on 
both 1st metatarsophalangeal joints, and bilateral pes 
planus.  The examiner ordered X-ray examination of both feet, 
and stated that these would be used to render diagnoses.  The 
examiner commented that the veteran had significant problems 
with both ankles and both feet; and opined that it was 
reasonable to assume that degenerative arthritis was present 
in all of these areas and was service connected.

VA x-ray examination of the feet and ankles subsequent to the 
April 1998 VA examination revealed moderately severe 
bilateral hallux valgus.  There was no bony erosions or 
evidence of gout or arthropathy of the feet. There were minor 
degenerative changes in the tarso-metatarsal joints of both 
first toes. There was mild soft tissue swelling around the 
medial malleolus of the left ankle but no bony or joint space 
abnormalities.  There was also mild deformity of both 
navicular bones but the appearance was rather symmetrical.

In a June 1998 addendum to the April 1998 VA examination 
report, the examiner offered a revised diagnosis based on 
diagnostic studies in April 1998. The diagnoses included (1) 
status post episode of gout in both feet, (2) status post 
ligament damage of both ankles, (3) bilateral bunion 
formation on both first metatarsal phalangeal joints, and (4) 
bilateral pes planus.  The examiner opined that the veteran 
certainly had significant problems with both ankles and both 
feet as described above; and that service connection of the 
ankle and foot problems could not be established by clinical 
or radiological evidence.

The report of a November 1999 VA examination shows that the 
examiner reviewed the claims file.  The veteran reported 
complaints that his ankles swell and get painful; and his 
toes and feet swell, and get aching pains, which was more 
intense by the end of the day.  After examination the 
impression was pain in the ankles and feet secondary to pes 
planus, and obesity.  The examiner opined that the condition 
in the ankle and toes was not related to the service-
connected disability with the knees, and that the late onset 
of gout/arthritis weighed against a finding that it was 
service related.

The report of a March 2002 VA examination shows that the 
veteran reported complaints of swelling in the ankles and 
discomfort in his feet in service, and that he had an acute 
attack of gout on his right great toe from 1995 to 1996.  The 
examiner opined that he sincerely doubted that there was any 
direct correlation between the complaints in 1968 and the 
attack of gout in 1995.  

The examiner reviewed X-rays of the feet taken in April 1998, 
and found that they  showed a moderately severe hallux 
valgus; and that there were no bony erosions or evidence of 
gout or arthropathy.  There were minor degenerative changes 
in tarsal or metatarsal joints of both feet.  Views of the 
ankles demonstrated soft tissue swelling around the medial 
malleolus of the left ankle.  There were no bony or joint 
space abnormalities.  There was no X-ray evidence of gouty 
arthritis of the ankles.  The examiner determined that any 
disorder of the veteran's feet or ankles, including pes 
planus, unequivocally preexisted service.  The examiner 
indicated that this was apparently congenital, noting that 
veteran indicated that this was a family trait.  

The examiner opined that neither the preexisting foot 
condition or ankle disorder was aggravated in service.  The 
examiner opined that an existing disability of the feet or 
ankles did not have its onset in service nor was it a result 
of an in-service event; and that the problem of the feet and 
ankles were not related to the service-connected injury of 
the left knee.  After examination, the report contains a 
diagnosis of (1) some restricted movement of the ankles, 
etiology secondary to pes planus and everted walking gait, 
and (2) feet have pes planus and no signs of gouty arthritis 
seen.

The report of a July 2003 VA examination shows that the 
veteran complained of persistent bilateral ankle pain and 
swelling for at least 15 years.  The veteran reported 
complaints of persistent pain in areas of toes and bilateral 
plantar arch areas due to flat feet.  He reported that he had 
flat feet when he went into service and it became worse in 
service.  The report contains examination findings of 
bilateral pes planus, bilateral hallux valgus, and bilateral 
hammering of the lateral four toes.  X-ray examination 
revealed bilateral 1st MTP joint degenerative change and 
small plantar spurs.  

The report contains a diagnosis of (1) persistent bilateral 
ankle pain and swelling; he claims gout and arthritis, no 
arthritis on X-ray examination and uric acid is normal; and 
(2) persistent bilateral foot pain; deformities as noted.  

The examiner opined that the claimed bilateral ankle disorder 
was unlikely due to, or aggravated by, service.  In this 
connection, he noted that X-rays in 1998 were generally 
unremarkable.  The examiner also opined that there was no 
rationale evident that would relate the ankle condition to 
the knee condition.  Regarding the claimed bilateral foot 
disability, the examiner opined that it was likely that 
service aggravated the flat foot condition; and that there 
was no rationale evident that would relate the flat feet to 
the knee condition.

The report of an April 2005 VA examination contains findings 
and opinions similar to that in the July 2003 VA examination 
report, and the examiner specifically referred to that 
previous report.  Diagnostic testing revealed that uric acid 
was normal; the feet revealed hallux valgus, 1st 
metatarsophalangeal joint osteoarthritis, hammer toes, and 
calcaneal spurs; and the ankles were normal.  The report 
contains diagnoses of (1) persistent bilateral ankle pain; no 
arthritis on previous X-ray; and (2) persistent bilateral 
foot pain; physical examination as noted.

ii.  Law and Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for aggravation of a preexisting disability.  See 38 C.F.R. § 
3.306 (2003).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2004).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2004).  However, where there is "clear and unmistakable" 
evidence that the injury or disease claimed pre-existed 
service, the presumption does not attach, and the issue 
becomes whether the disease or injury was aggravated during 
service. 

Also pertinent is the recent decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 
1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability.  Pertinent to this 
case is the holding that:  

If a preexisting disorder is noted upon entry into 
service, the veteran cannot bring a claim for 
service connection for that disorder, but the 
veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the 
veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

1.  Bilateral Ankle Disability

Service medical records show that the veteran was treated for 
a sprained left ankle in September 1968.  X-ray examination 
at that time showed no evidence of a fracture.  When seen the 
following day, his ankle was slightly swollen but improved.  
The service medical records are silent for any other 
complaints, treatment, or abnormalities referable to the 
veteran's ankles, and his medical history at separation in 
September 1968 shows that he denied any bone, joint, or other 
deformity; arthritis or rheumatism.  

During a June 1969 VA examination, the veteran reported no 
complaints of any ankle problems.  X-ray studies showed 
minimal degenerative changes in the left ankle and a normal 
right foot.  However, subsequent medical evidence shows that 
there is no arthritis of either ankle.  The report of the 
most recent VA examination, in April 2005, shows that X-ray 
examination revealed normal ankles.  The diagnosis at that 
time included that no arthritis was shown on X-ray 
examination.

The first complaint of any problem with the ankles was in 
April 1998 during VA examination when the veteran reported a 
five-year history of intermittent pain and swelling in the 
ankles.  Although the examiner opined that it was reasonable 
to assume that degenerative arthritis was present and service 
connected, subsequent X-ray examination showed no bony or 
joint space abnormalities.  In a June 1998 addendum, the 
examiner diagnosed status post ligament damage of both 
ankles, but opined that the problems with the ankles could 
not be established as service connected.

During subsequent VA examinations in November 1999, March 
2002, July 2003, and April 2005, opinions were provided that 
weigh against the veteran's claim for service connection for 
a bilateral ankle disability.  The opinions include that the 
bilateral ankle condition is not related to the service-
connected knee disability; and that the bilateral ankle 
disorder was unlikely due to service or aggravation in 
service. 

In summary, the veteran's claimed bilateral ankle disorder is 
shown to be not linked to the left ankle sprain in service, 
nor was any present bilateral ankle disorder shown in service 
or until several years after service.  There is no medical 
opinion or other competent evidence to link any persistent 
bilateral ankle pain and swelling to service; and currently 
there is no arthritis shown on X-ray examination and uric 
acid is normal.  

Post-service medical records showing no indication of any 
problems with the ankles until 1998, many years after service 
are probative evidence against a nexus with service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

While the veteran believes and has asserted that he has a 
bilateral ankle disorder related to his military service, he 
is not shown to be other than a lay person.  As such, he has 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board concludes that the veteran does not have a 
bilateral ankle disorder that was incurred in or aggravated 
by service, or secondary to service-connected disorder.  
Accordingly, based on a review of the entire record, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  Because the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107 (West 2002).
  
2.  Bilateral Foot Disability

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of a 
bilateral foot disability.  Most recently, the report of a 
July 2003 and April 2005 VA examinations shows findings 
including bilateral pes planus, bilateral hallux valgus, 
bilateral hammering of the lateral four toes, 1st 
metatarsophalangeal joint osteoarthritis, and calcaneal 
spurs.  X-ray examination revealed bilateral 1st MTP joint 
degenerative change and small plantar spurs.  The diagnosis 
was persistent bilateral foot pain; deformities as noted in 
the findings.  Because the record contains competent medical 
evidence of a current bilateral foot disability, and no 
evidence to the contrary, the Board concedes the presence of 
such  bilateral foot disability.

Therefore, the question regarding the bilateral foot 
disability is whether that disability was incurred in or 
aggravated by active military service; or in the case of 
arthritis, became manifest to a compensable degree within one 
year of separation from active duty; or is shown to be 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a). 

Service medical records include the entrance examination 
showing that the veteran had bilateral pes planus, 3rd 
degree.  Thus, as this was noted on entry to service, 
pursuant to statutory provisions discussed above, the veteran 
is not entitled to the presumption of soundness with respect 
to bilateral pes planus.  Thus, with respect to the pes 
planus, the issue becomes whether that condition was 
aggravated during service.

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2004).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Lack of aggravation can be shown with competent evidence that 
there was no increase in disability during service or that 
any increase in disability is due to the natural progress of 
the pre-existing condition.  As a preexisting disorder is 
noted on entry, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Otherwise, the claim fails and service 
connection is to be denied.  

The induction examination report clearly establishes the pre-
existence of the bilateral pes planus, 3rd degree.  As to 
whether increased disability occurred during service, the 
veteran's service medical records show no clinical evidence 
indicating any relevant injury or disease or problems 
otherwise with the veteran's feet.  In a September 1968 
report of medical history for separation from service, the 
veteran denied any bone, joint, or other deformity; arthritis 
or rheumatism, or any foot trouble. 

After service, during a June 1969 VA examination the veteran 
reported no complaints of any foot problems, and X-ray 
studies showed the right foot to be normal.  The report does 
contain an impression of bilateral pes planus, 3rd degree.  
Aside from clinical records in January 1970 showing treatment 
for a foot injury in September, the first medical evidence of 
a foot problem is in August 1995 when the veteran was seen 
for a one-week history of left foot pain. The impression at 
that time was acute gouty arthritis.  Other bilateral foot 
symptomatology-bilateral bunion formation on both 1st 
metatarsophalangeal joints-is first shown later in April 
1998 during VA examination.  In a June 1998 addendum to the 
April 1998 VA examination report, the examiner opined that 
service connection of the foot problems could not be 
established by clinical or radiological evidence.  

In a November 1999 VA examination report, the examiner opined 
that the condition in the toes was not related to the service 
connected disability of the knees, and that the late onset of 
gout/arthritis weighed against a finding that it was service 
connected.  

The examiner in the March 2002 VA examination opined that he 
doubted that there was any direct correlation between 
complaints in service and the attack of gout in 1995.  The 
examiner also opined that the preexisting foot condition was 
not aggravated in service.  

The Board concludes that the pre-existing bilateral pes 
planus did not undergo chronic aggravation beyond a normal 
progress of the disorder during active service.  The evidence 
against finding aggravation beyond a normal progress of the 
disorder outweighs that favoring aggravation.  Although there 
is one recent opinion--contained in the July 2003 VA 
examination report--that it was likely that service 
aggravated the flat foot condition, that opinion is not 
consistent with the March 2002 opinion or the bulk of the 
rest of the record that shows there were no problems with the 
preexisting pes planus in service.  There is no evidence of 
any increase in disability during service.  

The medical evidence shows that veteran's problems with his 
feet begin only much later in the 1990s.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (incurrence of a disorder or disease during service may 
be rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service); Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that 
absence of evidence may be considered as one factor in 
rebutting the aggravation issue with respect to 38 U.S.C.A. 
§ 1111 presumption of soundness).  The lengthy post-service 
period devoid of evidence of continuity of symptomatology and 
treatment, while not dispositive, is significantly probative 
and weighs heavily against the claim.  

Furthermore, again, while not dispositive as to whether 
aggravation might have taken place, evidence that the veteran 
did not complain of symptoms associated with his pes planus 
in service or for many years afterwards, taken into 
consideration with other evidence of record, is also 
significantly probative evidence that aggravation likely did 
not occur.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence shows that no aggravation 
occurred to a preexisting pes planus.  Accordingly, service 
connection is not warranted on the basis of aggravation.     

Further, while aggravation has not been shown, the Board also 
has considered another alternative theory upon which service 
connection could be based.  Service connection may be 
permitted on a presumptive basis with evidence of a definite 
diagnosis of arthritis, manifested to a compensable degree 
(10 percent) within one year after discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309 (2004).  However, the 
evidence does not show arthritis of the feet in service or 
within one year of service.  Further, no opinion or other 
competent medical evidence has been submitted showing that 
any arthritis involving the feet is related to his service.

As to other bilateral foot symptomatology-diagnosed as 
bilateral hallux valgus, bilateral hammering of the lateral 
four toes, and calcaneal spurs-the veteran's service medical 
records show no clinical evidence indicating any referable 
injury or disease involving the feet.  

After service, the first indication of any pathology 
associated these foot disorders is in the 1990s, many years 
after service ended in October 1968.  Post-service medical 
records showing no indication until several years after 
service are probative evidence against a nexus with service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

Moreover, VA examiner during examination in March 2002 has 
provided an opinion that these problems of the feet were not 
related to the service-connected left knee disability; and 
unlikely due to service or was aggravated by service.  There 
are no opinions linking diagnosed bilateral hallux valgus, 
bilateral hammering of the lateral four toes, or calcaneal 
spurs to service.

Under these circumstances, the Board must conclude that the 
claim for service connection for bilateral foot disability, 
must be denied.  In reaching this decision, the Board 
considered the "benefit of the doubt" doctrine, however, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this matter on that basis.  38 C.F.R. § 3.102 (2004).

B.  Initial Rating for Degenerative Arthritis of the Right 
Knee

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

Where there is disagreement with the initial rating assigned 
following a grant of service connection, as here with the 
left elbow claim, then the entire history of the disability 
must be considered and, if appropriate, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, VA must evaluate all of the evidence, to the end 
that its decisions are "equitable and just." 38 C.F.R. § 4.6 
(2004).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004), 
arthritis due to trauma, is rated as degenerative arthritis 
under Diagnostic Code 5003 (2004).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5010. 
38 C.F.R. § 4.71, Diagnostic Code 5003.  A rating of 10 
percent under Diagnostic Code 5003 is granted for a major 
joint affected by limitation of motion only where the 
limitation of motion is not compensable under the appropriate 
diagnostic code.

For the purpose of rating disability due to arthritis, the 
elbow, wrist, knee, and ankle are each considered a major 
joint; and the cervical vertebrae and lumbar vertebrae are 
each considered groups of minor joints, on a parity with 
major joints.  38 C.F.R. § 4.45(f).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion rate as below: With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent 
evaluation is assigned.  With X-rays evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups a 
10 percent evaluation is assigned.  38 C.F.R. § 4.71, 
Diagnostic Code 5003.  

In evaluating the veteran's service-connected disability, the 
Board will consider all regulations which are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The veteran's statements including testimony describing the 
symptoms of his service-connected right knee disorder are 
deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

In this case, the veteran's service-connected right knee 
disability has been evaluated as 10 percent disabling under 
the provisions of Diagnostic Code 5003, for painful motion.  
As noted above, Diagnostic Code 5003 also provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved, 
in this case Diagnostic Codes 5260 and 5261.  The normal 
range of motion of the knee is set out as zero degrees of 
extension to 140 degrees of flexion at 38 C.F.R. Part 4, 
Plate II.

Diagnostic Code 5260 provides that limitation of flexion of 
the leg to 60 degrees warrants a noncompensable evaluation.  
Limitation of flexion to 45 degrees warrants a 10 percent 
evaluation. Limitation of flexion to 30 degrees warrants a 20 
percent evaluation.  Limitation of flexion to 15 degrees 
warrants a 30 percent evaluation.  

Diagnostic Code 5261 provides that limitation of extension of 
the leg to 5 degrees warrants a 10 percent evaluation, to 15 
degrees warrants a 20 percent evaluation, to 20 degrees 
warrants a 30 percent evaluation, to 30 degrees warrants a 40 
percent evaluation, and to 45 degrees warrants a 50 percent 
evaluation. 

During the most recent VA examination of the right knee, in 
April 2005, the veteran reported complaints of persistent 
knee pain.  He denied any weakness, fatigability, decreased 
endurance, incoordination, or flare-ups.  During the April 
2005 VA examination, the right knee exhibited a range of 
motion of flexion of 80 degrees (active) and 100 degrees 
(passive); extension of 10 degrees less than zero.  The 
veteran complained of pain with passive flexion.  No 
weakness, fatigability, decreased endurance, or 
incoordination was noted.  There was slight swelling, and an 
increased horizontal dimension and loss of contour.  No 
instability was demonstrated.

Previous range of motion findings are similar during VA 
examinations in April 1998 (0 to 110 degrees); November 1999 
(5 to 120 degrees); and January 2002 (0-130).   

The April 2005 VA examination report shows that X-ray 
examination revealed tibiofemoral and patellofemoral 
osteoarthritis of the right knee. Previous recent VA 
examination reports also contain diagnoses of arthritis of 
the right knee.  

While the demonstrated limitation of motion for the right 
knee does not approximate that required for a compensable 
rating under Diagnostic Codes 5260 or 5261, the veteran does 
complain of painful motion, which is consistent with a 10 
percent rating for the right knee's arthritis.  Diagnostic 
Code 5003; VAOPGCPREC 23-97.  A rating in excess of 10 
percent is not warranted, however, because the demonstrated 
ranges of motion do not meet the criteria for a 20 percent 
rating under either Diagnostic Code 5260 or 5261.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  The Board notes 
that since Diagnostic Code 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The record does not indicate that the veteran experiences any 
recurrent subluxation or lateral instability of the right 
knee.  Most recently, during the April 2005 examination, the 
veteran complained of persistent knee pain but there is no 
indication of any complaints associated with instability.  At 
that time, on examination the examiner made a finding that 
there was no instability.  

On examination during previous VA examinations in April 1998, 
November 1999, and January 2002, the examination reports 
generally noted that there were no subluxation, contracture, 
laxity or instability.  Therefore, a preponderance of the 
evidence is against a separate evaluation under Diagnostic 
Code 5257 for the right knee disability on the basis of 
recurrent subluxation or lateral instability.

The Board has considered other potentially applicable 
diagnostic codes.  Diagnostic Code 5258 for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint provides a disability 
rating of 20 percent. Diagnostic Code 5259 for symptomatic 
removal of semilunar cartilage provides a maximum disability 
rating of 10 percent.  Diagnostic Code 5263 provides a 
maximum disability rating of 10 percent for traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing.  There is no medical evidence showing that 
the veteran manifests any of these conditions associated with 
the right knee.  Therefore, these diagnostic codes do not 
provide the basis for assignment of a higher rating.

Diagnostic Code 5256 pertains to ankylosis of the knee, which 
is "immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  
As the right knee is not shown to be ankylosed, Diagnostic 
Code 5256 is not appropriate for application.

Diagnostic Code 5262 provides a disability rating for 
impairment with malunion or nonunion of the tibia and fibula.  
There is no medical evidence indicating that the veteran has 
malunion or nonunion of the right tibia or fibula.  
Therefore, Diagnostic Code 5262 is not appropriate to the 
veteran's service-connected right knee disability.

A principal complaint involves right knee pain.  The Board 
has therefore considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  As discussed above, the evaluation of a 
musculoskeletal disability requires consideration of all of 
the functional limitations imposed by the disorder, including 
pain, weakness, limitation of motion, and lack of strength, 
speed, coordination or endurance.  See also Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

The Board acknowledges that the veteran's right knee has 
repeatedly been reported to be productive of pain.  However, 
this pain, and the limitation of flexion caused by it has 
been taken into consideration in the assigned 10 percent 
disability evaluation for the knee under Diagnostic Code 
5003.  Indeed, the veteran's knee motion was clearly limited 
in flexion, but that limitation was not of the degree more 
nearly approximating a compensable rating based on actual 
limitation of motion.  It was precisely the existence of knee 
pain that served as the basis for the 10 percent rating 
presently in effect.  

Although the examiner in January 2002 noted that there was 
evidence of mild weakened movement and excessive 
fatigability, and that the weakened movements, excessive 
fatigability and pain would restrict motion of the knee an 
additional 5 degrees in all planes on exacerbations, that 
additional limitation of motion would not be of the degree 
more nearly approximating a compensable rating.  In addition, 
the most recent examination found there was no weakness, 
fatigability, decreased endurance, or incoordination; nor was 
any attendant additional limitation from excess fatigability, 
incoordination, repetitive use, etc. noted at that time.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The evidence as a whole indicates that the veteran's 
degenerative arthritis of the right knee does not warrant an 
evaluation in excess of 10 percent.  As the preponderance of 
the evidence is against the claim for a higher rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  In reaching this determination, the Board has 
also determined that the 10 percent evaluation represents the 
highest rating warranted during the appeal period. Fenderson 
v. West 12 Vet. App. 119 (1999).


ORDER

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for a bilateral foot 
disorder is denied.

A rating in excess of 10 percent for degenerative arthritis 
of the right knee is denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


